DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Porter et al., US 2017/0207762 A1 (hereafter Porter).
Regarding claim 1, Porter discloses a system and method for correcting an unknown audio signal that is input to an audio amplifier and speaker system, where the method corrects the audio heard by the user by loudness compensation (see Porter, abstract and ¶ 0003).
Porter anticipates an “audio signal processing apparatus comprising: an input terminal provided to receive an input audio signal” where a consumer electronic device comprising at least the client logic, analysis and comparison logic, and device-specific tuning components (see Porter, ¶¶ 0013 and 0018-0019 and figure 1, units 1 and 4-7) receives a user audio content audio signal through at least one of a variety of input terminals (e.g., line in input plug, locally-stored digital audio, streamed or downloaded digital audio, etc.) (see Porter, ¶¶ 0014 and figure 1, ‘user audio content signal’);

“an output terminal provided to output the output audio signal, wherein the playback loudness is a loudness of the output audio signal when the input audio signal is output without the correction” where the consumer electronic device produces an audio output signal to drive an audio power amplifier and speaker (see Porter, ¶¶ 0013 and 0016-0017, figure 1, units 5-7, 10, and 12), and Porter states that the ‘correction process aims to adjust, but only if needed’ (see Porter, ¶ 0013). 
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  Porter anticipates the “audio signal processing apparatus of claim 1, wherein the processor is configured to obtain the desired loudness based on a characteristic of an output device outputting the output audio signal” because the desired loudness is controlled through the spectral shaping block via the calculated correction value, and the calculated correction value is based on the gain and speaker sensitivity of the audio amplifier and speaker (see Porter, ¶ 0022).
claim 3, see the preceding rejection with respect to claim 2 above.  Porter anticipates the “audio signal processing apparatus of claim 2, wherein the characteristic of the output device includes a maximum loudness level that the output device is capable of outputting” where the output device, such as the audio power amplifier has a maximum output based on a maximum user volume (see Porter, ¶¶ 0026-0027).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  Porter anticipates the “audio signal processing apparatus of claim 1, wherein a spectrum correction gain for each of the plurality of frequency bands used for the correction is 0 dB or more in all frequency bands” because the audio signal processing apparatus (i.e., the consumer electronic device) performs a spectrum correction gain for each of the plurality of frequency bands via the spectral shaping block using the correction value, deltaGband, which was computed by the analysis and comparison logic (see Porter, ¶¶ 0022 and 0029, figure 1, unit 4, and figure 2), and the apparatus performs this processing on any given audio input signal with any given reference signal, such that there will be a combination of given inputs that the apparatus applies a correction of 0 dB or more in all frequency bands (see Porter, ¶¶ 0013-0014 and 0020, and figure 1, units 1, 3, and 4).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  Porter anticipates the “audio signal processing apparatus of claim 1, wherein the processor is configured to obtain the playback loudness based on a playback volume” because the processor comprising the analysis and comparison logic receives user settings including a user volume setting and the processor calculates the correction value in view of the scaling and/or the user volume setting (see Porter, ¶¶ 0018, 0022-0023, 0030, and 0032, figure 1, units 4 and 6, and figure 3, unit 23). (see Porter, ¶¶ 0022-0023 and 0032)
Regarding claim 6, see the preceding rejection with respect to claim 5 above.  Porter anticipates the “audio signal processing apparatus of claim 5, wherein the playback volume is a volume applied independently of the output device” where the processing device is separate from the amplifier and 
Regarding claim 7, see the preceding rejection with respect to claim 5 above.  Porter anticipates the “audio signal processing apparatus of claim 5, wherein the playback volume is a volume of the output device” where the processing device is integrated with the amplifier and loudspeaker (see Porter, ¶ 0013) and the volume is a user applied setting to the combined device (see Porter, ¶ 0023).
Regarding claim 8, Porter discloses a method for correcting an unknown audio signal that is input to an audio amplifier and speaker system, where the method corrects the audio heard by the user by loudness compensation (see Porter, abstract and ¶ 0003).
Porter anticipates an “operation method for an audio signal processing apparatus, the operation method comprising: receiving an input audio signal” where a consumer electronic device receives a user audio content audio signal (see Porter, ¶¶ 0013-0014, and 0018-0019, and figure 1);
“obtaining a difference between a playback loudness of the input audio signal and a desired loudness thereof” where a comparison between the input measure and the reference measure, such as an input measure of program loudness and a reference measure of program loudness, produces a correction value ‘delta’ (see Porter, ¶¶ 0022 and 0029, figure 1, unit 4, and figure 2);
“correcting a frequency band spectrum of an output audio signal for each of a plurality of frequency bands based on the difference between the playback loudness and the desired loudness of the input audio signal and a relationship between a loudness and a sound pressure for each of the plurality of frequency bands” where a spectral shaping block corrects the output of the analysis and comparison logic based on the above difference, such as deltaGband (see Porter, ¶¶ 0016 and 0029) and the correction applied by the spectral shaping block includes the use of known gain and speaker sensitivity of the audio power amplifier and speaker (see Porter, ¶¶ 0029-0030); and

Regarding claim 9, see the preceding rejection with respect to claim 8 above.  Porter anticipates the “operation method of claim 8, wherein the obtaining the difference between the playback loudness of the input audio signal and the desired loudness thereof comprises: obtaining the desired loudness based on a characteristic of an output device outputting the output audio signal” because the desired loudness is controlled through the spectral shaping block via the calculated correction value, and the calculated correction value is based on the gain and speaker sensitivity of the audio amplifier and speaker (see Porter, ¶ 0022).
Regarding claim 10, see the preceding rejection with respect to claim 8 above.  Porter anticipates the “operation method of claim 9, wherein the characteristic of the output device includes a maximum loudness level that the output device is capable of outputting” where the output device, such as the audio power amplifier has a maximum output based on a maximum user volume (see Porter, ¶¶ 0026-0027).
Regarding claim 11, see the preceding rejection with respect to claim 8 above.  Porter anticipates the “operation method of claim 8, wherein a spectrum correction gain for each of the plurality of frequency bands used for the correction is 0 dB or more in all frequency bands” because the audio signal process performs a spectrum correction gain for each of the plurality of frequency bands via the spectral shaping block using the correction value, deltaGband, which was computed by the analysis and comparison logic (see Porter, ¶¶ 0022 and 0029, figure 1, unit 4, and figure 2), and the apparatus performs this processing on any given audio input signal with any given reference signal, such that there 
Regarding claim 12, see the preceding rejection with respect to claim 8 above.  Porter anticipates the “operation method of claim 8, wherein the obtaining the difference between the playback loudness of the input audio signal and the desired loudness thereof comprises: obtaining the playback loudness based on a playback volume” because the analysis and comparison logic receives user settings including a user volume setting and the analysis and comparison logic calculates the correction value in view of the scaling and/or the user volume setting (see Porter, ¶¶ 0022-0023, 0030, and 0032, figure 1, units 4 and 6, and figure 3, unit 23).
Regarding claim 13, see the preceding rejection with respect to claim 12 above.  Porter anticipates the “operation method of claim 12, wherein the playback volume is a volume applied independently of the output device” where the processing device is separate from the amplifier and loudspeaker (see Porter, ¶ 0013) and the volume is a user applied setting to the processing device (see Porter, ¶ 0023).
Regarding claim 14, see the preceding rejection with respect to claim 12 above.  Porter anticipates the “operation method of claim 12, wherein the playback volume is a volume of the output device” where the processing device is integrated with the amplifier and loudspeaker (see Porter, ¶ 0013) and the volume is a user applied setting to the combined device (see Porter, ¶ 0023).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Romesburg, US 2008/0025530 A1, discloses a method and apparatus for normalizing sound playback loudness (see abstract); and


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653